Title: To George Washington from William Fitzhugh, 6 January 1782
From: Fitzhugh, William
To: Washington, George


                  
                     Dear General
                     Calvert County Maryland Janry 6th 1782.
                  
                  When I had the Pleasure to Meet You at Annapolis, Considering Your short stay with us, & being unwilling to Disturb you with private Business, I omitted to solicit your Excellencys Application to the Count De Grasse, respecting five Valuable slaves of Mine, who were on Board of The Magnanime, & sail’d with the French Fleet—These slaves If they can be recover’d will be a Considerable Acquisition to me, Considering the very great Losses I have sustain’d by the Enemy—Permit me therefore to Entreat you, in the Course of Your Correspondance with the Count De Grasse, & by the first Oppertunity to solicit His attention to this Subject, & If the slaves are still on Board His Fleet, or have been Landed in any of the Islands, that His Excellency wou’d be pleas’d to direct them to be Secured, & Sent by any Conveyance which may Offer, Either to Maryland or Virginia, & I will Pay their Passages or If by Custom, or Other wise they Shou’d have been Sold, that the Value may be remitted to me.  My sons had Advice from  the Capt. of the Magnanime before they left York, that my Slaves were on board that Ship, or wou’d be deliver’d to their Order; in Consequence of Which My son Perry gave an Order to Mr Stephon Steward junr who promis’d to Call for them, but neglected it, & My Sons having left york Mr John Allen Thomas, went on board the ship, a Day or two before the Fleet Sail’d, See the Slaves & And Demanded them, but was refus’d for want of a Proper Authority to receive them—The Capt. Sent His Barge & an Officer with Mr Thomas on board the Admirals Ship, And the Admiral wou’d not Order the Slaves to be deliver’d without a proper Power from the owner, or other Authority, As many Impostures had Avail’d themselves in Similar Cases—I inclose a List & Discription of the Slaves, & shall be Infinitely Oblig’d to Your Excellency for your friendly Interposition in my favor.
                  My Son Perry Presents His Respectful Complimts to You & Your Lady, & to Colo. Tilghman & the Gentle. of Your Family—He was Married on the 11th Ulto to Miss Betsey Chew, an Agreeable Young Lady about 15 Years of age, with a Genteel fortun.  My Son William writes Me of the 6th  of December from North Carrolina near Gilford Court House, where He says the troops wou’d be Detain’d a few Days by an uncommon fall of snow in that Country, & I am Sorry He Adds, that many of the Soldiers are in Want of shoes & Cloathing—My son had permission from Colo. Baylor to Continue with General Gist, untill they arive at General Greens Army in South Carrolina which He Supposes wou’d be in Little more than a Fortnight after the Date of His Letter.  The Army were then in Good Health & Spirits.
                  Being infirm as Usual in the Winter I left Annapolis a few Days ago, to rest myself at Home, & shall return to the Session next Week.  I am Sorry I cannot give Your Excellency a very pleasing Acct of Our proceedings, We have gone on Extreamly Slow, & as yet Done Little or Nothing.  Our Supply Bill I believe is yet with the Senate, & when Pass’d, will in my Oppinion, be very Inadequate to Our Wants——The Appropriation is Chiefly to Our Civil List. & the Demands of Congress—not a shilling, when I came away, provided for recruiting, or Cloathing our Army—It was warmly Urg’d by some of Us, to Apply the first Collection of Supplys to the Immediate Support of Our Army, but this Excited such a Racket about the Civil List, & requisitions of Congress, that all Attempts for the Army were vain—still declaring, that Ample provision must, & shou’d be made for Our Army before the end of the Session.  I wish it may prove so, but have my Doubts—Indeed Our Civil List, upwards of £20,000 Specie pr Annum, & Increasing every Session, is too much for this State to Support in time of War—The Governors Salary ought to be Liberal, He must be Supported, but I cannot See the Necessity of Salarys to His Council, who have Little to do, & were they to do Less, I believe wou’d be of service to the State, I think a Per diem Allowance to Pay their Expences—might serve them for the present, & to Attend on the Governors Call, upon any Particular Service requir’d it—Our Judges & likewise have Salarys—They might I think have Virtue Enough to Ease this State during this Just & Necessary War—Sure I am, that We cannot Support the Civil List as now Establish’d, Comply with the Demands of Congress, & at the Same time, recruit, Pay, feed, & Cloath Our Army—This last & Important Object, I wou’d give the first Attention to, & provide for the Military at all Events.  As a Security for every thing that is Dear to Us, & with regard to other Exegencys of the State, or States, they Shou’d be provided for as soon as Possible.  The Highest respect Ought to be Paid to the requisitions of Congress, & every Possible Compliance, But If all our Wants cannot be provided for at this Important Crisis; I Flatter myself, That Honorable Body, wou’d give the preference to Our Army—As to the Mere Pomp of Civil Government, it will be in Proper Season, When the Enemy are Driven from Our Coasts, & Perfect Peace & tranquility is restro’d to Us—I beg Your Excellencys Pardon for the Length of this Letter, I cou’d not forbear to Give You my Sentiments on a Subject which I have so much at Heart.
                  Mrs Fitzhugh Joins with Me in respectful Complts & Affectionate Wishes to you & your Lady.  Our Complts are Also Offer’d to Colo. Tilghman, & the other Gentlemen of Your Family.  I have the Honor to be With Perfect respect & Esteem. Your Excellency’s Affectionate & Oblig’d Hume Servt
                  
                     Willm Fitzhugh
                     
                  
                  
                     a List of Slaves belonging to Colo. William Fitzhugh of the State of Maryland, & were on Board the Magnanime a ship of the French Navy When the Fleet Sail’d from the Bay of Chesapeake under the Command of His Excellency The Count De Grasse in Novr 1781.
                     Viz. George, Call’d George Wilks, a Stout Molotto Man about 30 Years of Age was a Workman & Pilot in the Bay.
                     a Negro Woman Nam’d Sukey about 50 years of Age, She was a Cook, & Mother to George.
                     Sarah, Call’d Sal, a Molotto Woman about 25 Years of Age She was a Weaver, & Sister to George.a Molotto Boy Nam’d Ben about 15 Years of Age, He was a House Servant & brother to George.
                     a Molotto Girl Nam’d Rachel about 12 Years Old, & sister to George.
                     The above mention’d George was a Pilot & Gunner to Several of the Enemies Piratical Barges.  When they Burn’d Many Houses & Comitted Several Murders.  It may be prudent to Secure Him seperate from His Family to prevent His Escape. 
                  
                  
                     Willm Fitzhugh
                  
                  
                     Maryland Janry 6th 1782
                  
                  
               